[FORM OF SERIES D SENIOR SECURED CONVERTIBLE NOTE] THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iv) AND 21(a) HEREOF.THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iv) OF THIS NOTE. Earth Biofuels, Inc. Series D Senior Secured Convertible Note Original Issuance Date:June 26, 2008 Exchange Date:[ ], 200[_] Original Principal Amount:U.S. $1,765,000 FOR VALUE RECEIVED, Earth Biofuels, Inc., a Delaware corporation (the "Company"), hereby promises to pay to the order of CASTLERIGG PNG INVESTMENTS LLC or registered assigns ("Holder") the amount set out above as the Original Principal Amount (as reduced pursuant to the terms hereof pursuant to redemption, conversion or otherwise, and as increased to include the amount of any Capitalized Interest (as defined below), the "Principal") when due, whether upon the Maturity Date (as defined below), acceleration, redemption or otherwise (in each case in accordance with the terms hereof) and to pay interest ("Interest") on any outstanding Principal at the applicable Interest Rate from the Redemption Expiration Date (as defined below) until the same becomes due and payable, whether upon an Interest Date (as defined below), any Redemption Date or the Maturity Date or acceleration, conversion, redemption or otherwise (in each case in accordance with the terms hereof).This Series D Senior Secured Convertible Note (including all Series D Senior Secured Convertible Notes issued in exchange, transfer or replacement hereof, this "Note") amends, supplements, modifies and completely restates and supersedes the Amended and Restated Series B Senior Secured Exchangeable Convertible Note, dated as of June 26, 2008 (the "Existing Holder Note"), issued by the Company in the original principal amount of $3,000,000 to the Holder but shall not, except as specifically amended hereby or as set forth in the Amendment and Exchange Agreement (as defined below), constitute a release, satisfaction or novation of any of the obligations under the Existing Holder Note or any other Transaction Document (as defined in the Amendment and Exchange Agreement).This Note is one of an issue of Series D Senior Secured Convertible Notes issued pursuant to the Amendment and Exchange Agreement dated as of date set out above as the Exchange Date (the "Exchange Date") by and between the Buyer (as defined in the Amendment and Exchange Agreement) and the Company (the "Amendment and Exchange Agreement") (collectively, the "Notes" and such other Series D Senior Secured Convertible Notes, the "Other Notes").Certain capitalized terms used herein are defined in Section 31. (1)PAYMENTS OF PRINCIPAL.a) On the Maturity Date, the Company shall pay to the Holder an amount representing all outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late Charges on such Principal and Interest (the "Maturity
